Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 reads in part, “the one or more electromagnets are physically separated from one another by a gap.” It is unclear how one electromagnet can be physically separated from itself by a gap.  Examiner suggests the claim be amended to “two or more electromagnets.”
Claim(s) 13 does not have any depending claims to inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6-27, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pascall (US 20160225505) in view of Bischof (US 20140346156).
Regarding independent claims 1 and 26, Pascall discloses [claim 1] A deformable mirror and [claim 26] method (Fig. 1: 13 – deformable membrane), comprising (i.e., open language for the claim, MPEP 3111.03): 
a reservoir containing a ferrofluid (16 – a ferrofluid contained in an occupying gap; see also para. 17); 
a face sheet (13 – deformable membrane) covering a front side of the reservoir such that a back side of the face sheet is exposed to the ferrofluid (Fig. 1 – note the arrangement for the membrane 13 over the ferrofluid gap below at 16), the face sheet having a surface on a front side of the face sheet opposite the back side (i.e., there is a thickness with a  front and back side to the membrane 13), 
and one or more electromagnets (14 - electromagnet) operable to generate a magnetic field that acts on the ferrofluid to deform the reflective face sheet (note corresponding local deformation at section 15 of membrane 13).
Pascall does not explicitly state that the face sheet has a reflective surface on the front side, that the device is used by a mirror, or that wherein the reflective face sheet has a non-uniform thickness between the front and back sides of the reflective face sheet to provide stiffness for the reflective face sheet.
Pascall and Bischof (title – adaptive mirror; para. 51 – pressure chamber with fluid communication) are related as deformable sheets. Bischof teaches that a deformable sheet can be used a s mirror and thus the face sheet has a reflective surface on the front side (Figs. 4a, 4b, 5, 6 – outer surface 62b [as well as 62b’] has a reflective coating; see para. 56-58), that the device is used as a mirror (title – adaptive mirror; note beam reflections 26 in Figs. 4), or that wherein the reflective face sheet has a non-uniform thickness between the front and back sides of the Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).) Benefits of Bischof’s structure include use in optical devices “in order to correct or purposively introduce an astigmatism.”
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use Pascall’s dynamically ferrofluid-controlled membrane as a mirror and with the non-uniform thickness as suggested by Bischof so as to use it for benefits such as to correct astigmatism in an optical system.
Regarding claims 2 and 27, the combination further discloses The deformable mirror of claim 1, wherein the non-uniform thickness is defined by a pattern formed on the back side (Bischof, previously cited Fig. 6 – note stepped non-uniformity pattern; see also para. 58).
	Regarding claim 4, the combination further discloses 4. The deformable mirror of claim 1, wherein the reflective face sheet has a first thickness at a first location, a second thickness at a second location, and a third thickness at a third location, the first, second, and third thicknesses being different from one another, the first, second, and third locations lying on a planar surface portion on the back side of the reflective face sheet substantially perpendicular to the reflective 
Regarding claim 6, the combination further discloses 6. The deformable mirror of claim 1, wherein the reflective face sheet has a first thickness at a first location, a second thickness at a second location, and a third thickness at a third location, the first, second, and third thicknesses being different from one another, the first, second, and third locations lying on a planar surface portion on the back side of the reflective face sheet non-perpendicular to the reflective surface (Bischof, previously cited Fig. 6 – note the faces of the step down non-uniformity pattern; see also para. 58).
Regarding claim 7, the combination further discloses 7. The deformable mirror of claim 1, wherein the reflective face sheet has a first thickness at a first location, a second thickness at a second location, and a third thickness at a third location, the first, second, and third thicknesses being different from one another, the first, second, and third locations lying on a curved surface portion on the back side of the reflective face sheet (Bischof, previously cited Fig. 6 – note the faces of the step down non-uniformity pattern are slightly curved in a generally elliptical structure; see also para. 58).
Regarding claim 8, the combination further discloses 8. The deformable mirror of claim 1, wherein the reflective face sheet is a single component (Bischof, Figs. 4a, 4b, 5, 6 – show the sheet as singular).
Regarding claim 9, the combination does not explicitly disclose 9. The deformable mirror of claim 1, wherein the reflective face sheet comprises multiple components. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to make the integral structure of Bischof’s Fig. 6 layers separable, since it has been  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding claim 10, the combination further discloses The deformable mirror of claim 1, wherein the reflective face (Pascall, Fig. 1: 13 - membrane; Bischof, Figs. 4 – 62b outer surface) sheet is bonded (i.e., this limitation is directed to method steps of making the device [“bonded”], and it could have been made using an alternative method such as clamping [see Bischof para. 55 – fixedly clamped].  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”) to a reservoir body (Pascall, Fig. 1: 16 – ferrofluid gap) that defines the reservoir to seal the ferrofluid in the reservoir (Pascall, Fig. 1: 16 – ferrofluid gap sealed by membrane 13).
Regarding claim 11, the combination further discloses The deformable mirror of claim 10, wherein the reflective face sheet (Pascall, Fig. 1: 13 - membrane; Bischof, Figs. 4 – 62b outer surface) sheet is bonded (i.e., this limitation is directed to method steps of making the device [“bonded”], and it could have been made using an alternative method such as clamping [see Bischof para. 55 – fixedly clamped].  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”) to a reservoir body (Pascall, Fig. 1: 16 – ferrofluid gap) at a back surface on the back side of the reflective face sheet (Pascall, Fig. 1 – note that the gap is created at a back of membrane 13 at 12).
	Regarding claims 12 and 29, the combination does not explicitly further disclose the reflective face sheet is bonded with an adhesive comprising at least one of a Versachem gasket sealant, a hydrocarbon resistant sealant, or an auto engine sealant. 
However, it has been held to be prima facie obvious to select a known material based on its suitability for its intended use.  In re Leshin, 125 USPQ 146; MPEP § 2144.07.  The benefits of selecting the known material particular sealants include increased durability and reduced deterioration over time based on environmental conditions.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to choose any of the above particular sealants so as to extend the lifetime of the adaptive mirror even in difficult environmental conditions.
	Regarding claim 13, the combination further discloses The deformable mirror of claim 1, wherein a reservoir body that defines the reservoir (Pascall, Fig. 1 – note gap 16). The combination does not explicitly further disclose the one or more electromagnets are physically separated from one another by a gap.
	The Pascall-Bischof combination and Pascall’s Fig. 2 embodiment are related as flexible substrates. Pascall’s Fig. 2 teaches one [two] or more electromagnets are physically separated 
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use multiple electromagnets so as to have many options for the variable shape of the mirror, an example is for mirrors compensating for atmospheric interference with astronomical observations.
Regarding claim 14, the combination further discloses 14. The deformable mirror of claim 1, further comprising a base in support of the reservoir and the one or more electromagnets (Pascall, Fig. 2: 24 – individually addressable electromagnets).
Regarding claim 15, the combination further discloses 15. The deformable mirror of claim 14, wherein the base comprises mounting features for mounting the one or more electromagnets to the base (Pascall, Fig. 2: 24 – individually addressable electromagnets; note spaces in backplate 21 for the electromagnets).
Regarding claim 16, the combination further discloses 16. The deformable mirror of claim 15, wherein a number of the mounting features exceeds a number of the one or more electromagnets to provide alternate mounting arrangements for the one or more electromagnets (Pascall, Fig. 3: 45-48 – individually addressable electromagnets on top of backplate 51).
Regarding claim 17, the combination further discloses 17. The deformable mirror of claim 14, further comprising one or more stand-off supports coupling the reservoir to the base (Pascall, Figs. 1, 2: 12, 22 – depicted side walls).
Regarding claim 18, the combination further discloses 18. The deformable mirror of claim 1, wherein the one or more electromagnets are positioned relative to a back side of the reservoir (Pascall, Fig. 2: 24 – individually addressable electromagnets; note spaces in backplate 
Regarding claim 19, the combination further discloses 19. The deformable mirror of claim 1, wherein the one or more electromagnets comprises a plurality of electromagnets (Fig. 3: 45-48 – individually addressable electromagnets on top of backplate 51).
Regarding claim 20, the combination further discloses 20. The deformable mirror of claim 1, wherein a reservoir body that defines the reservoir comprises a reservoir fill hole to facilitate filling the reservoir with the ferrofluid (Bischof, Figs. 4: 60b [see also 60a] – connecting line for fluid communication to pressure chamber 58; see para. 51).
Regarding claim 21, the combination does not further disclose a heat transfer device thermally coupled to the one or more electromagnets to facilitate cooling the one or more electromagnets.
Pascall-Bischof is related to the prior art discussed in Bischoff as adaptive mirrors. Para. 12 explains the many adaptive mirrors are provided with water cooling systems due to thermally induced deformations of the optics (para. 10)(and the present invention prevents sealant problems by using clamping attachment, para. 17). Benefits include reduced deformation of optics.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use a cooling system, as in the prior art of Bischof in the combination so as to reduce optical deformation of the mirror.

Regarding independent claim 22, Pascall discloses A deformable mirror system, (Fig. 2: 23 – deformable membrane), comprising (i.e., open language for the claim, MPEP 3111.03):

a face sheet covering (front surface of deformable membrane 13) a front side of the reservoir such that a back side of the reflective face sheet is exposed to the ferrofluid (Fig. 2 – note the arrangement for the membrane 23 over the ferrofluid gap below at 26), 
the sheet having a surface on a front side of the reflective face sheet opposite the back side (i.e., there is a thickness with a front and back side to the membrane 13), 
and one or more electromagnets (24 - electromagnets) operable to generate a magnetic field that acts on the ferrofluid to deform the face sheet (note corresponding local deformation at sections 25 of membrane 23); and 
a control system operably coupled to the one or more electromagnets to control the magnetic field and thereby a deformation of the reflective face sheet (30 – controller; para. 19).
Pascall does not explicitly state that the face sheet has a reflective surface on the front side, that the device is used by a mirror, or that wherein the reflective face sheet has a non-uniform thickness between the front and back sides of the reflective face sheet to provide stiffness for the reflective face sheet.
Pascall and Bischof (title – adaptive mirror; para. 51 – pressure chamber with fluid communication) are related as deformable sheets. Bischof teaches that a deformable sheet can be used a s mirror and thus the face sheet has a reflective surface on the front side (Figs. 4a, 4b, 5, 6 – outer surface 62b [as well as 62b’] has a reflective coating; see para. 56-58), that the device is used as a mirror (title – adaptive mirror; note beam reflections 26 in Figs. 4), or that wherein the reflective face sheet has a non-uniform thickness between the front and back sides of the reflective face sheet e.g., Figs. 4-6 – note thickness variation; para. 64 – “By purposively varying Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469; 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).) Benefits of Bischof’s structure include use in optical devices “in order to correct or purposively introduce an astigmatism.”
	Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to use Pascall’s dynamically ferrofluid-controlled membrane as a mirror and with the non-uniform thickness as suggested by Bischof so as to use it for benefits such as to correct astigmatism in an optical system.
Regarding claim 23, the combination further discloses The system of claim 22, wherein the one or more electromagnets comprises a plurality of electromagnets (Pascall, Fig. 2: 24 - electromagnets).
Regarding claim 24, the combination further discloses The system of claim 23, wherein the control system is operable to independently control each of the plurality of electromagnets (Pascall, Fig. 2: 24 – electromagnets; para. Para. 19 – controller for activating select electromagnets).

There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that having many options to vary the mirror is particular important for variable mirrors; an example is atmospheric correction for astronomical membrane mirrors.
As for the nature of the controller of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the pixel electrodes may be activated simultaneously or at different times.  And these three (3), finite options could have been pursued (i.e., regular, reverse, off status for each of the one or more electromagnet), by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve optimum positioning by these basic electrical controls would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since these three controller options for the electromagnet is very basic electrical control. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try changing the electrical control to another of the finite options such as reverse to achieve improved optical performance.
.
Claims 3, 5, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pascall (US 20160225505) in view of Bischof (US 20140346156) in further view of Devilliers (US 20150168673).
Regarding claims 3, 5, 28, the Pascall-Bischof combination does not disclose [claims 3 and 28] the pattern comprises a polygon shape; [claim 5] the planar surface portion at least partially defines a rib having a rectangular cross-section.
Pascall-Bischof and Devilliers (Abstr, para. 2) are related as adaptive mirrors. Devilliers teaches the pattern (on the rear of the membrane) comprises a polygon shape (Figs. 1-2:10 stiffeners – note the non-uniform pattern is in triangles/honeycomb, title), and the planar surface portion at least partially defines a rib having a rectangular cross-section (Figs. 1-2 – note the non-uniform pattern is in triangles with ribs [10 – stiffeners] of rectangular cross-sections). Benefits include reduced stress on adhesives (para. 7). Also note it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to substitute the elliptical non-uniformity of the former combination with the polygonal arrangements of ribs with rectangular cross sections as in Devilliers so to reduce the adhesive stresses. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-7780300 and US-7708415 are both examples of adaptive mirrors that adapt to atmospheric turbulence. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872